Citation Nr: 0933862	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-15 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include degenerative disc disease of the 
lumbar spine.

2.  Entitlement to service connection for a cervical spine 
disability, to include spondylosis of the cervical spine.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for a prostate 
disability, to include benign prostatic hypertrophy (BPH) 
with prostatitis, including as due to exposure to herbicides.

5.  Entitlement to service connection for bilateral glaucoma, 
including as due to exposure to herbicides.

6.  Entitlement to service connection for soft tissue 
sarcoma, including as due to exposure to herbicides.

7.  Entitlement to service connection for peripheral 
neuropathy of the feet, including as due to exposure to 
herbicides.

8.  Entitlement to service connection for chloracne, 
including as due to exposure to herbicides.

9.  Entitlement to service connection for a bilateral foot 
disorder, to include tinea pedis with onychocryptosis, hallux 
nails.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from January 1968 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In July 2007, the Veteran testified during a personal hearing 
at the RO.  A transcript of that hearing is of record.  In a 
July 2007 written statement, he raised new claims of 
entitlement to service connection for residuals of a right 
ankle injury and a respiratory condition.  The claim for 
service connection for a right ankle disability has been 
previously denied.  Thus, the matters of whether new and 
material evidence was received to reopen a claim of 
entitlement to service connection for a right ankle 
disability, and entitlement to service connection for a 
respiratory disorder, are referred to the RO for appropriate 
development and adjudication. 

The July 2005 rating decision also denied entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
But, in a June 2008 rating action, the RO granted service 
connection for PTSD.  Thus, entitlement to service connection 
is no longer on appeal.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement 
following denial of a particular claim for service connection 
cannot be construed as a notice of disagreement following the 
granting of service connection for that claim).  The Veteran 
submitted a timely notice of disagreement with the disability 
evaluation assigned for PTSD and a statement of the case was 
issued in March 2009.  However, a substantive appeal is not 
currently associated with the claims files and the issue of 
an increased rating for PTSD was not certified for appellate 
consideration at this time.  38 C.F.R. § 20.200 (2008) 
(appeal before Board consists of timely filed notice of 
disagreement in writing, and after the issuance of a 
statement of the case, a substantive appeal).


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has a low 
back disability related to active military service.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
cervical spine disability related to active military service.

3.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has a right 
hip disability related to active military service.

4.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
prostate disability is related to the Veteran's period of 
active military service, including his exposure to 
herbicides.

5. The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
bilateral glaucoma is related to the Veteran's period of 
active military service, including his exposure to 
herbicides.

6.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
diagnosed soft tissue sarcoma that is related to his period 
of active military service, including his exposure to 
herbicides.

7.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
diagnosed peripheral neuropathy of the feet that is related 
to his period of active military service, including his 
exposure to herbicides.

8.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
diagnosed chloracne that is related to his period of active 
military service, including his exposure to herbicides.

9.  The objective and probative medical evidence of record 
preponderates against a finding that a bilateral foot 
disability is related to the Veteran's period of active 
military service, including his exposure to herbicides.


CONCLUSIONS OF LAW

1.  A low back disability, to include degenerative disc 
disease of the lumbar spine was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

2.  A cervical spine disability, to include spondylosis of 
the cervical spine was not incurred in or aggravated active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303

3.  A right hip disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  A prostate disability, to include benign prostatic 
hypertrophy with prostatitis, was not incurred in or 
aggravated by active military service, including exposure to 
herbicides nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309.

5.  Bilateral glaucoma was not incurred in or aggravated by 
active military service, including exposure to herbicides nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

6.  Soft tissue sarcoma was not incurred in or aggravated by 
active military service, including exposure to herbicides nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

7.  Peripheral neuropathy of the feet was not incurred in or 
aggravated by active military service, including exposure to 
herbicides nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309.

8.  Chloracne was not incurred in or aggravated by active 
military service, including exposure to herbicides nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

9.  A bilateral foot disability, to include tinea pedis with 
onychocryptosis, hallux nails, was not incurred in or 
aggravated by active military service, including exposure to 
herbicides nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in September 2004, March 2005, and in 
April and July 2008 of the information and evidence needed to 
substantive and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  The RO provided notice 
of how disability ratings and effective dates are determined 
in March 2006 and April 2008.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim.  There is no evidence that additional records have yet 
to be requested.  Records obtained from the Social Security 
Administration (SSA) indicate that, in May 2004, the Veteran 
was found totally disabled and eligible for SSA disability 
benefits due to discogenic/degenerative back disorders and 
osteoarthrosis and allied disorders.   

The Board acknowledges that the Veteran was not afforded a VA 
examination as part of the development of his claims.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, and the record indicates that the disability or 
signs and symptoms of disability may be associated with 
active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Because the appellant has 
not presented competent evidence that he suffers from the 
claimed disorders or that they may be related to service, an 
examination is not in order.

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate, including testifying during a personal hearing 
in July 2007.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  

II.  Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, personal hearing testimony, 
and lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims files shows, or fails to show, 
with respect the claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Even if there is no record of 
malignant tumor in service, its incurrence in service will be 
presumed if the disease was manifest to a compensable degree 
within one year of separation from active duty.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
With regard to a claim for secondary service connection, the 
record must contain competent evidence that the secondary 
disability was caused by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

A.  Low Back Disability 

During his July 2007 personal hearing at the RO, the 
Veteran's agent claimed that the Veteran's back disorder may 
have been aggravated by service.  The agent said that the 
Veteran was noted to have a forehead scar when examined for 
induction and that the Veteran experienced trauma in a 1964 
motor vehicle accident (see hearing transcript at page 17).  
The Veteran testified that he was unable to recall how his 
back felt in service (Id. at 19).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that a low back disability is attributable to 
service.  The reasons follow.

Service treatment records reveal that, on a report of medical 
history completed in October 1967, when the Veteran was 
examined for induction into service, he checked yes to having 
recurrent back and it was noted that he experienced 
occasional low back pain with lifting.  It was also noted 
that he had a mild concussion in 1964.  On examination at 
that time, his spine was normal, a forehead scar was noted, 
and the examiner said that the Veteran had a verified 
pneumothorax secondary to trauma in 1964.  The Veteran was 
found qualified for active duty.  Clinical records are not 
referable to complaints or diagnosis of, or treatment for, 
degenerative disc disease of the lumbar spine or a low back 
disorder.  On a report of medical history completed in May 
1969, he was examined for separation, the Veteran denied 
having recurrent back pain and, on examination at that time, 
his spine was normal.

Post service, a June 1974 private medical record reflects the 
Veteran's complaints of right-sided back pain with tenderness 
to the right lumbar paravertebral area without spasm.  A back 
disorder was not diagnosed at that time.

Recent medical records, including those from VA, reflect 
complaints of low back pain.  An August 1995 VA record 
indicates that the Veteran reported having low back pain 
since being in service.  Results of x-rays of the Veteran's 
lumbar spine taken by VA in September 2003 showed no 
significant abnormality although results of a magnetic 
resonance image (MRI) taken in April 2004 showed minimal 
desiccation of the disk at L4-5 level with mild disk 
desiccation and degeneration seen at L1-2 and T11-12.  At the 
L1-2 level there was a tiny central disk herniation and, at 
the L4-5 level, there was a small lateral disk herniation.  

An April 2004 VA examination report indicates that the 
Veteran gave a history of back problems for ten years.

According to a July 2006 VA outpatient pain consultation 
record, the Veteran gave a history of lower back pain since 
he came out of Vietnam in 1968 and said that the pain 
worsened in the past four years.  Results of a MRI of his 
lumbar spine performed by VA in July 2006 showed minimal 
lumbar spondylosis.  Minimal degenerative disk disease was 
seen at the L1-2 and L2-3 levels.

The Veteran has contended that service connection should be 
granted for a low back disability.  Although the evidence 
shows that the Veteran currently has degenerative disc 
disease of the lumbar spine, there is no competent evidence 
to show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his spine was normal on separation from service and the 
first post service evidence of record of complaints of back 
pain were in June 1974, nearly five years after the Veteran's 
separation from service; and degenerative disc disease was 
first diagnosed in 2004, nearly 35 years after the Veteran's 
separation from service.  To the extent that the Veteran has 
claimed that he has had back pain since service, the Board 
does not find such assertion credible.  The absence of 
evidence in support of an alleged fact clearly is an 
evidentiary circumstance that weighs against the existence of 
the alleged fact.

In short, the Board finds that the preponderance of the 
evidence is against a finding that the current low back 
disability, diagnosed as degenerative disc disease of the 
lumbar spine, is attributable to a disease or injury in 
service.  

B.  Cervical Spine Disability

During the July 2007 RO hearing, the Veteran's agent asserted 
that the Veteran's cervical spine disorder may have been 
aggravated by service.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a cervical spine 
disability.  The reasons follow.  

Service treatment records reflect that, when examined for 
induction into service in October 1967, the Veteran's neck 
and spine were normal, and he was found qualified for active 
duty.  Clinical records are not referable to complaints or 
diagnosis of, or treatment for a neck or cervical spine 
disorder.  When examined for separation in May 1969, neither 
a neck nor a cervical spine abnormality was noted.

Post service, the VA and non-VA medical records, dated from 
1968 to 2009, indicate that results of x-rays of the cervical 
spine performed by VA in December 2003 showed chronic disk 
change at C4-5 with spondylosis.  Results of an August 2004 
MRI reveal evidence of disc changes at the C4-5 level with 
spondylosis.  Results of a MRI of the cervical spine 
performed by VA in June 2005 showed mild cervical spondylosis 
with mild disk abnormalities.

Here, the Veteran has contended that service connection 
should be granted for a cervical spine disability.  Although 
the evidence shows that the Veteran currently has spondylosis 
of the cervical spine, there is no competent evidence to show 
that this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that spine 
and neck were was normal on separation from service and the 
first post service evidence of record of spondylosis of the 
cervical spine is from 2003, more than 30 years after the 
Veteran's separation from service.  As stated above, to the 
extent that the Veteran has claimed that he has had neck pain 
since service, the Board does not find such assertion 
credible.  The absence of evidence in support of an alleged 
fact clearly is an evidentiary circumstance that weighs 
against the existence of the alleged fact.

In short, the Board finds that the preponderance of the 
evidence is against a finding that the current cervical spine 
disability, diagnosed as spondylosis, is attributable to a 
disease or injury in service.  

C.  Right Hip Disability.

In written and oral statements, including in July 2007, the 
Veteran has variously asserted that he has a right hip 
disability due to a right ankle disorder.  During the July 
2007 hearing, the Veteran's agent argued that the claimed 
right hip disability may be secondary to a right ankle 
disability or, alternatively, may have been aggravated in 
service.  However, as noted above, the unappealed July 1996 
and July 1997 rating decisions denied service connection for 
a right ankle disorder.  See 38 C.F.R. § 3.310.

Upon review of the probative medical evidence of record, the 
Board concludes that service connection for a right hip 
disability is not warranted.  

When examined for induction in October 1967, a right hip 
disability was not noted and the Veteran was found qualified 
for active duty.  The service treatment records are entirely 
negative for complaints or diagnosis of, or treatment for, a 
right hip disability.  When examined for separation in May 
1969, a right hip disability was not noted.

Post service, the VA and non-VA medical records, dated from 
1968 to 2009, are not referable to complaints or diagnosis 
of, or treatment for, a right hip disability.  An August 1986 
private medical record reflects complaints of right flank 
pain, thought due to recent passage of a stone.  

In September 2003, x-rays of the Veteran's hips taken by VA 
due his complaints of bilateral hip pain with right leg 
numbness revealed no significant abnormality.

The Veteran has contended that service connection should be 
granted for a right hip disability.  The record demonstrates 
that a right hip disability was not found in service or on 
separation from service.  Moreover, in VA and non-VA medical 
records and on examinations after the Veteran's separation 
from service, there was no showing that the Veteran had a 
diagnosed right hip disability.  Furthermore, the Veteran has 
submitted no competent evidence to show that he currently has 
a diagnosed right hip disability.  In short, no medical 
opinion or other medical evidence showing that the Veteran 
currently has right hip disability has been presented.  
Hence, there is no basis to grant service connection.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

D.  Claims Based On Exposure to Herbicides

The Veteran further contends that he has BPH with 
prostatitis, bilateral glaucoma, soft tissue sarcoma, 
peripheral neuropathy of the feet, chloracne, and tinea pedis 
with onychocryptosis, hallux nails of the feet, that are due 
to his exposure to Agent Orange in service in Vietnam.  

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116 that provides a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam era, not just those who have a disease on 
the presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 
38 C.F.R. § 3.309(e).  These diseases include soft tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), which become manifest after 
separation from service in veterans who served in the 
Republic of Vietnam during the period from January 9, 1962, 
and ending on May 7, 1975; and acute and subacute peripheral 
neuropathy, and chloracne, if manifested to a degree of 
10 percent within one year of the last date of exposure.  
38 C.F.R. § 3.307(a)(6)(ii), 3.309(e).  

The Board notes that bilateral glaucoma, BPH with 
prostatitis, and tinea pedis with onychocryptosis, hallux 
nails of the feet are not one of the diseases listed under 
38 C.F.R. § 3.309(e) for which service connection may be 
presumed as a consequence of exposure to Agent Orange under 
38 U.S.C.A. § 1116; see 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
See also 73 Fed.Reg. 54691-93 (Sept. 23, 2008) (adding 
Amyotrophic Lateral Sclerosis (ALS) to the list of 
presumptive diseases based upon herbicide exposure effective 
September 23, 2008).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued notices in which it was determined that a 
presumption of service connection based upon exposure to 
herbicides used in Vietnam should not be extended to certain 
conditions.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 
20, 2003).  

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).
 
Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the Veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have been 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e), or a nexus between the currently 
diagnosed disability and service must otherwise be 
established.  See Brock v. Brown, 10 Vet. App. at 162.

The first determination to be clarified is whether the 
Veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law). The Board observes that the Veteran's service 
personnel records show that he served in Vietnam during the 
Vietnam era.  Thus, for the purposes of this argument, the 
Board will accord the Veteran the benefit of the doubt and 
concede that he was presumptively exposed to Agent Orange.

But, as noted above, diseases or disorders that have been 
positively associated with Agent Orange do not include BHP 
with prostatitis, bilateral glaucoma, and tinea pedis with 
onychocryptosis, hallux nails and, accordingly, the Veteran 
is not entitled to a presumption of service connection under 
the statutes and regulations.  Thus, even conceding the 
Veteran's exposure to Agent Orange, BHP with prostatitis, 
bilateral glaucoma, and tinea pedis with onychocryptosis, 
hallux nails are not disorders that are presumptively service 
connected on the basis of herbicide exposure.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.307, 3.309.

However, as noted above, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
which are presumed to be service-related, the presumption not 
being the sole method for showing causation.  See Combee, 34 
F.3d 1039.  Hence, the appellant may establish service 
connection for BHP with prostatitis, bilateral glaucoma, and 
tinea pedis with onychocryptosis, hallux nails, by presenting 
competent evidence which shows that it is as likely as not 
that the disorders were caused by in-service Agent Orange 
exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Prostate Disability 

During the Veteran's July 2007 RO hearing, his agent claimed 
that the Veteran's BPH with prostatitis may be due to 
exposure to Agent Orange.

As noted, diseases or disorders that have been positively 
associated with Agent Orange do not include BPH with 
prostatitis and, accordingly, the Veteran is not entitled to 
a presumption of service connection under the statutes and 
regulations.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.307, 
3.309.

However, the appellant may establish service connection for 
BPH with prostatitis, by presenting competent evidence which 
shows that it is as likely as not that the disorder was 
caused by in-service Agent Orange exposure.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert, 1 Vet. App. 49.  
See Combee, 34 F.3d 1039.

Upon review of the probative and competent medical evidence 
of record, the Board finds that service connection is not 
warranted for a prostate disability.  In reaching this 
determination, the Board notes that the Veteran's service and 
post-service medical records, as well as his written 
statements, clearly indicate that his BPH with prostatitis 
was not diagnosed until many years after service.  

Service treatment records are entirely negative for 
complaints or diagnosis of, or treatment for, a prostate 
problem.  When examined for separation in May 1969, the 
Veteran's genitourinary system was normal.

Post service, a September 1975 private medical record 
includes a diagnosis of prostatitis for which the Veteran was 
treated privately and later by VA.  In November 1980, a 
private medical record reflects a five-year history of 
prostate trouble.

A November 2003 VA urology consultation record includes a 
clinical impression of mild BPH, with a history renal stones, 
and impotence.

Here, the Veteran has contended that service connection 
should be granted for a prostate disability.  Although the 
evidence shows that the Veteran currently has mild BPH with 
prostatitis, no competent evidence has been submitted to show 
that this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
genitourinary system was normal on separation from service 
and the first post service evidence of record of prostatitis 
was from 1975, six years after his discharge from service, 
and mild BPH was diagnosed in 2003, nearly 34 years after the 
Veteran's separation from service.  

In short, there is no competent evidence relating the 
Veteran's post service prostate disability, diagnosed as mild 
BPH with prostatitis, to service or any incident of service, 
including exposure to herbicides, has been presented.

2.  Bilateral Glaucoma

During the July 2007 hearing, the Veteran's agent argued that 
the Veteran's bilateral glaucoma was due to his exposure to 
Agent Orange.  The agent noted that the Veteran was "not 
diagnosed as being diabetic" but, "if that does develop", 
asked if the diabetes "would be a cause of that glaucoma" 
(see hearing transcript at page 25).  

As noted, diseases or disorders that have been positively 
associated with Agent Orange do not include bilateral 
glaucoma and, accordingly, the Veteran is not entitled to a 
presumption of service connection under the statutes and 
regulations.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.307, 
3.309.

However, the appellant may establish service connection for 
bilateral glaucoma, by presenting competent evidence which 
shows that it is as likely as not that the disorder was 
caused by in-service Agent Orange exposure.  See Combee, 34 
F.3d 1039; 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; 
Gilbert, 1 Vet. App. 49.

Upon review of the probative and competent medical evidence 
of record, the Board finds that service connection is not 
warranted for bilateral glaucoma.  In reaching this 
determination, the Board notes that the Veteran's service and 
post-service medical records, as well as his written 
statements, clearly indicate that his bilateral glaucoma was 
not diagnosed until many years after service.  

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for, bilateral glaucoma.  When 
examined for separation in May 1969, the Veteran's visual 
acuity for distance was 20/20 in each eye and an eye 
abnormality was not noted.

Post service, VA outpatient records dated in June 2004 
reflect evidence of primary open angle glaucoma in each eye.  
Subsequent VA records also include this diagnosis.

The Veteran has contended that service connection should be 
granted for bilateral glaucoma.  Although the evidence shows 
that the Veteran currently has primary open angle bilateral 
glaucoma, no competent medical evidence has been submitted to 
show that this disability is related to service or any 
incident thereof.  On the other hand, the record reflects 
that his visual acuity and eyes were normal on separation 
from service and the first post service evidence of record of 
bilateral glaucoma is from 2004, nearly 35 years after the 
Veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the Veteran's 
bilateral glaucoma to service or any incident of service, 
including exposure to herbicides, has been presented.  Nor is 
service connection currently in effect for diabetes as raised 
by the Veteran's agent such as to warrant a grant of the 
benefits sought on a secondary basis.  38 C.F.R. § 3.310.

3.  Soft Tissue Sarcoma

During the July 2007 hearing, the Veteran's agent argued that 
the Veteran's claimed soft tissue sarcoma was due to his 
exposure to Agent Orange.

As noted, diseases or disorders that have been positively 
associated with Agent Orange include soft tissue sarcoma.  
Thus, conceding the Veteran's exposure to Agent Orange, soft 
tissue sarcoma is a disorder that is presumptively service 
connected on the basis of herbicide exposure.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.307, 3.309.

However, the Board concludes that the probative evidence of 
record does not support a finding that service connection for 
soft tissue sarcoma is warranted 

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for, a soft tissue sarcoma.  When 
examined for separation in May 1969, a soft tissue sarcoma 
was not noted.

Post service, the VA and non-VA medical records, dated from 
1968 to 2009, are not referable to complaints or diagnosis 
of, or treatment for, a soft tissue sarcoma.  An April 1979 
private medical record indicates that an x-ray of the 
Veteran's right middle finger showed a soft tissue swelling 
with no evidence of acute bone injury.  In August 1982, a 
private medical record indicates that the Veteran had a large 
sebaceous cyst in the right neck.  

VA outpatient records show that, in February 2004, the 
Veteran underwent surgical aspiration of a right anterior 
neck mass and results were benign.  The pathological 
diagnosis indicates that he had an epidermal cyst with 
foreign body granuloma.  A May 2004 VA record reflects that 
pathology results showed that the Veteran had an epidermal 
inclusion cyst with no recurrence.  The medical evidence of 
record is not reflective of a diagnosis of a sarcoma.

The Veteran has contended that service connection should be 
granted for soft tissue sarcoma.  The record demonstrates 
that no soft tissue sarcoma was found in service or on 
separation from service.  Moreover, in VA and non-VA medical 
records and examination reports after the Veteran's 
separation from service, there was no showing that the 
Veteran had a soft tissue sarcoma.  Furthermore, the Veteran 
has submitted no evidence to show that he currently has a 
soft tissue sarcoma.  In short, no medical opinion or other 
medical evidence showing that the Veteran currently has a 
soft tissue sarcoma has been presented.  Rabideau, 2 Vet. 
App. at 143.

4.  Peripheral Neuropathy of the Feet

During the July 2007 hearing, the Veteran's agent argued that 
the Veteran's claimed peripheral neuropathy of the feet was 
due to his exposure to Agent Orange.

As noted, diseases or disorders that have been positively 
associated with Agent Orange include acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  Thus, conceding the Veteran's exposure to 
Agent Orange, acute and subacute peripheral neuropathy are 
disorders that are presumptively service-connected on the 
basis of herbicide exposure.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.307, 3.309.

However, the Board finds that the competent medical evidence 
of record does  not support a finding that service connection 
for peripheral neuropathy of the feet warranted 

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for, peripheral neuropathy of the 
feet.  When examined for separation in May 1969, a 
neurological abnormality was not noted and the Veteran's feet 
were described as normal.  Post service, the VA and non-VA 
medical records, dated from 1968 to 2009, are devoid of a 
diagnosis of acute or subacute peripheral neuropathy.  A 
March 2004 clinical record indicates that the Veteran had a 
low back ache with tingling, numbness, and weakness in the 
right leg, with normal x-ray findings for which a MRI was to 
be ordered.  However, the records are not referable to a 
diagnosis of peripheral neuropathy of the feet.

The Veteran has contended that service connection should be 
granted for peripheral neuropathy of the feet.  The record 
fails to show peripheral neuropathy of the feet was found in 
service, within a year after the last date on which he was 
exposed to an herbicide agent during active military service, 
or on separation from service.  Moreover, in VA and non-VA 
medical records and examination reports after the Veteran's 
separation from service, there was no showing that the 
Veteran had peripheral neuropathy of the feet.  Furthermore, 
the Veteran has submitted no competent evidence of a current 
diagnosis of peripheral neuropathy.  In short, no medical 
opinion or other medical evidence showing that the Veteran 
currently has peripheral neuropathy of the feet has been 
presented.  Rabideau, 2 Vet. App. at 143.

5.  Chloracne

During the July 2007 hearing, the Veteran's agent argued that 
the Veteran's had chloracne due to exposure to Agent Orange.

As noted, diseases or disorders that have been positively 
associated with Agent Orange include chloracne that shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).  Thus, conceding the 
Veteran's exposure to Agent Orange, chloracne is a disorder 
that is presumptively service-connected on the basis of 
herbicide exposure.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 
3.307, 3.309.

However, the Board finds that the medical evidence of record 
does not support a finding that service connection for 
chloracne is warranted 

Service medical records are entirely negative for complaints 
or diagnosis of, or treatment for, chloracne.  When examined 
for separation in May 1969, the Veteran's skin was described 
as normal.

Post service, private medical records dated in December 1983 
indicate that the Veteran was treated for a rash thought 
probably to be contact dermatitis.  In August 1982, the 
private records indicate that he was treated for cellulitis 
of the face.  The records are not referable to complaints or 
diagnosis of, or treatment for, chloracne.

The Veteran has contended that service connection should be 
granted for chloracne.  The record fails to show that 
chloracne was found in service, within a year after the last 
date on which he was exposed to an herbicide agent during 
active military service, or on separation from service.  
Moreover, in VA and non-VA medical records and on 
examinations after the Veteran's separation from service, 
there was no showing that the Veteran had chloracne.  In 
short, no medical opinion or other medical evidence showing 
that the Veteran currently has chloracne has been presented.  
Rabideau, 2 Vet. App. at 143.

6.  Bilateral Foot Disability 

At the July 2007 RO hearing, the Veteran's agent argued that 
the Veteran had tinea pedis with onychocryptosis, hallux 
nails of the feet due to exposure to Agent Orange.

As noted, diseases or disorders that have been positively 
associated with Agent Orange do not include tinea pedis with 
onychocryptosis, hallux nails, bilateral feet, and, 
accordingly, the Veteran is not entitled to a presumption of 
service connection under the statutes and regulations.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.307, 3.309.

However, the appellant may establish service connection for 
tinea pedis with onychocryptosis, hallux nails, bilateral 
feet, by presenting competent evidence which shows that it is 
as likely as not that the disorder was caused by in-service 
Agent Orange exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 3.303;  Combee, 34 F.3d 1039; Gilbert, 1 Vet. App. 49. 

Upon review of the probative and competent medical evidence 
of record, the Board finds that service connection is not 
warranted for tinea pedis with onychocryptosis, hallux nails, 
bilateral feet.  In reaching this determination, the Board 
notes that the Veteran's service and post-service medical 
records, as well as his written statements, clearly indicate 
that his tinea pedis with onychocryptosis, hallux nails, 
bilateral feet was not diagnosed until many years after 
service.  

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for tinea pedis with 
onychocryptosis, hallux nails, of the feet.  When examined 
for separation in May 1969, the Veteran's feet were described 
as normal.

Post service, the VA and non-VA medical records, dated from 
1968 to 2009, show that in May 2003, the Veteran was seen in 
the VA outpatient clinic for treatment of an ingrown toenail.  
VA outpatient records also show that, in April and May 2004, 
he was treated for bilateral tinea pedis with 
onychocryptosis, hallux nails, of the feet.  In February 
2009, he was treated for onychocryptosis of his nails.

The Veteran has contended that service connection should be 
granted for multiple diagnoses associated with his bilateral 
foot, diagnosed as onychocryptosis, hallux nails, of the 
feet, including as due to exposure to herbicides.  Although 
the evidence shows that the Veteran currently has tinea pedis 
with onychocryptosis, hallux nails, of the feet, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that his feet were normal 
on separation from service and the first post service 
evidence of record of tinea pedis with onychocryptosis, 
hallux nails, of the feet, is from 2003, more than 30 years 
after the Veteran's separation from service.  In short, no 
medical opinion or other medical evidence relating the 
Veteran's tinea pedis with onychocryptosis, hallux nails, of 
the feet, to service or any incident of service, including 
exposure to herbicides, has been presented

Further, the Board notes that the Veteran and his 
representative, as lay persons without medical training, do 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting their own statements.  While the Veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing back pain, neither he nor any 
lay affiant is capable of making medical conclusions.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  There is no evidence showing, and the Veteran 
does not assert, that he or representative has medical 
training to provide competent medical evidence as to the 
etiology of the claimed degenerative disc disease, 
spondylosis of the cervical spine, right hip disability, BPH 
with prostatitis, bilateral glaucoma, soft tissue sarcoma, 
peripheral neuropathy of the feet, chloracne, and tinea pedis 
with onychocryptosis, hallux nails, bilateral feet.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to the Veteran's 
currently degenerative disc disease, spondylosis of the 
cervical spine, right hip disability, BPH with prostatitis, 
bilateral glaucoma, soft tissue sarcoma, peripheral 
neuropathy of the feet, chloracne, and tinea pedis with 
onychocryptosis, hallux nails, bilateral feet.  The 
preponderance of the evidence is therefore against the 
appellant's claims of entitlement to service connection for 
degenerative disc disease, spondylosis of the cervical spine, 
right hip disability, BPH with prostatitis, bilateral 
glaucoma, soft tissue sarcoma, peripheral neuropathy of the 
feet, chloracne, and tinea pedis with onychocryptosis, hallux 
nails, bilateral feet.

The claims are denied.

In reaching all the decisions in this case, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert, 1 Vet. 
App. 49.

Finally, as discussed above, the Board notes that a May 2004 
record indicates that the SSA found the Veteran suffering 
from discogenic/degenerative back disorders and held him to 
be disabled since June 2003.  While the Board recognizes the 
disabling nature of the Veteran's back disability, the SSA 
decision is not considered sufficient to overcome the 
objective evidence of record as to the origin of the 
Veteran's degenerative disc disease of the lumbar spine and 
spondylosis of the cervical spine.  


ORDER

Entitlement to service connection for a low back disability, 
to include degenerative disc disease of the lumbar spine, is 
denied.

Entitlement to service connection for a cervical spine 
disability, to include spondylosis of the cervical spine, is 
denied.

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a prostate disability, 
to include benign prostatic hypertrophy with prostatitis, 
including as due to exposure to herbicides, is denied.

Entitlement to service connection for bilateral glaucoma, 
including as due to exposure to herbicides, is denied.

Entitlement to service connection for soft tissue sarcoma, 
including as due to exposure to herbicides, is denied.

Entitlement to service connection for peripheral neuropathy 
of the feet, including as due to exposure to herbicides, is 
denied.

Entitlement to service connection for chloracne, including as 
due to exposure to herbicides, is denied.

Entitlement to service connection for a bilateral foot 
disability, to include tinea pedis with onychocryptosis, 
hallux nails, including as due to exposure to herbicides, is 
denied.


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


